               Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 1 of 13



 1                                                                     The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                            FOR THE WESTERN DISTRICT OF WASHINGTON
10
                                               AT SEATTLE
11                                                    Case No. 2:17-cv-01731-TSZ
        STRIKE 3 HOLDINGS, LLC, a Delaware
12      corporation,
                                                      STRIKE 3 HOLDINGS, LLC’S
                                        Plaintiff,    OPPOSITION TO MOTION TO QUASH
13                                                    AND FOR PROTECTIVE ORDER FILED
                                                      BY NON-PARTY SON OF JOHN DOE
14              v.
                                                      NOTE ON MOTION CALENDAR:
15      JOHN DOE, subscriber assigned IP
        address 73.225.38.130,                        APRIL 5, 2019
16

17                                    Defendant.

18 I.        INTRODUCTION
19           People don’t avoid service of process when they have nothing to hide. However, since
20 Strike 3’s initial attempt to serve Defendant’s son with a deposition subpoena, Strike 3’s process

21 server has tried to serve Defendant’s son, but he is nowhere to be found suddenly, despite
22 statements in his declaration that he rarely leaves his house. Defendant’s son—who has the same
23 name as Defendant—has plenty to hide: that either he or his father rampantly infringed Strike
24 3’s copyrighted works and that if Defendant’s son is deposed the jig is up. Doe and Doe’s son
25 coordinated, team effort motion for a protective order is their last-ditch effort to keep Strike 3
26 from finally cracking this case and discovering that one of the following is true: 1) Doe’s son

     (“Doe Jr.”) rampantly infringed Strike 3’s works; 2) Doe Defendant (“Doe Sr.” or “Defendant”)
                                                                                     FOX ROTHSCHILD LLP
        STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND FOR                           1001 FOURTH AVENUE, SUITE 4500
        A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 1                                          SEATTLE, WA 98154
                                                                                                   (206) 624-3600


     171719\00002\92952281.v1
               Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 2 of 13




 1 is the infringer and Doe Jr. knows information that would incriminate him; and/or 3) Doe Sr. and
 2 Doe Jr. were engaged in infringing activities under a subscriber IP address registered in both of
 3 their names. Unfortunately for this father/son duo, this Court stands in the way of their
 4 subterfuge. The deposition of Doe Jr. will generate material evidence relevant to the core of
 5 Defendant’s counterclaims for a Declaration of Non-Infringement and Abuse of Process, as well
 6 as Strike 3’s plead unclean hands, lack of causation, and abuse of process affirmative defenses.
 7           It is axiomatic that determining the identity of the infringer is relevant to the issue of
 8 whether a declaration of non-infringement as to Defendant should be granted—Strike 3 has a

 9 good faith basis to believe that Doe Jr. is the infringer. Moreover, determining that Doe Jr.
10 and/or Doe Sr. was an infringer of Plaintiff’s works demonstrates there was no abuse of process
11 as Defendant counterclaims, but rather an abuse of Plaintiff’s copyrights.
12           Doe Jr., who allegedly cannot drive and apparently has spent nearly all of his time in the
13 same house as Defendant for the last decade, is a principal witness in this case. Strike 3
14 anticipates Doe Jr. can and will testify to any of the following: 1) Personal observations of
15 Defendant infringing Strike 3’s works; 2) First-hand discussions with Defendant pertaining to the
16 downloading and distribution of Strike 3’s works and other copyrighted material; 3) Personal
17 observations of Defendant installing and/or using BitTorrent software on one of the nearly 100
18 computer devices that Defendant has indicated are in the home; 4) Personal knowledge of
19 Defendant’s Internet search history and/or the existence of any infringing files or material on any

20 of the computers in the home; 5) Personal knowledge of whether any infringing material was
21 deleted and/or how it was stored; 6) Personal knowledge of whether Doe Jr. infringed Strike 3’s
22 works or enabled Doe Sr. to infringe; 7) Personal knowledge of Doe Jr. and Doe Sr.’s schedules
23 and whether the times they were home match up with the times during which Strike 3’s
24 investigators observed the infringement (“Period of Infringement”); 8) Personal observations of
25 another member of the household, guest, or visitor using the Internet during the Period of
26 Infringement; 9) Personal knowledge of how Defendant’s subscriber IP address was registered


                                                                                        FOX ROTHSCHILD LLP
       STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                   1001 FOURTH AVENUE, SUITE 4500
       FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 2                                            SEATTLE, WA 9854
                                                                                                      (206) 624-3600


     171719\00002\92952281.v1
                  Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 3 of 13




 1 and in what name(s); and 10) Personal knowledge of any other information that has any tendency
 2 to determine a fact of consequence to this case.
 3              It is also self-evident that whether Defendant and/or his son infringed Strike 3’s works is
 4 a critical issue in determining whether Strike 3 abused the process in allegedly using unreliable
 5 technology to link Defendant to the infringement of its works and purportedly attempted to extort
 6 a settlement from a case it knew had no merit. Strike 3 cannot possibly be guilty of abuse of
 7 process if it correctly identified Defendant—or his son who has the same first and last name as
 8 Defendant and lives in the same home as Defendant—to be habitually infringing its works.

 9 Clearly then, Strike 3 had a good faith basis for pursuing its claim against Defendant and did not
10 simply sue a bunch of random people to see which claims stuck. The indisputable evidence that
11 Defendant and/or his son were engaged in rampant infringement of nearly 100 of Strike 3’s
12 works over a 6-month period and that Strike 3’s forensic technology correctly identified the
13 source of this infringement is mounting. And it is obvious that Defendant is attempting to
14 desperately shield Doe Jr. from deposition to keep Defendant’s frivolous abuse of process
15 counterclaim on life support so Defendant can ultimately become the prevailing party and collect
16 his attorney’s fees.
17              Additionally, testimony from Doe Jr. is relevant to Strike 3’s affirmative defenses of
18 unclean hands, no causation, and abuse of process. If Doe Jr. infringed Strike 3’s works, Doe Sr.
19 may be guilty of unclean hands in permitting such infringement to occur in his name and under

20 his roof depending on whether he knew or had reason to know of his son’s lawless behavior.
21 Moreover, if Doe Jr. is the infringer, he instigated this lawsuit and is a proximate cause to his
22 father’s purported distress and insomnia, as well as causing him to incur significant attorney’s
23 fees. Finally, if Doe Jr. is the infringer and the subscriber IP address is in both Does’ names,
24 Defendant and/or his counsel may have abused the process in strategically selecting Doe Sr. to
25 be the defendant as opposed to his son.1
26
     1
         Per the Court’s order (Dkt. # 8), Strike 3 has never seen the contents of the ISP subpoena. It is entirely possible

                                                                                                        FOX ROTHSCHILD LLP
          STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                                1001 FOURTH AVENUE, SUITE 4500
          FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 3                                                         SEATTLE, WA 9854
                                                                                                                      (206) 624-3600


     171719\00002\92952281.v1
                Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 4 of 13




 1            In sum, the testimony of Doe Jr. is more than relevant to this case. It is absolutely
 2 critical to defending against Defendant’s counterclaims for a declaration of non-infringement
 3 and abuse of process, and proving Strike 3’s affirmative defenses of unclean hands, no causation,
 4 and abuse of process. Additionally, Defendant’s motion to quash is moot as Strike 3 intends to
 5 withdraw the subpoena and re-serve Doe Jr. Accordingly, Strike 3 respectfully requests the
 6 Court deny Doe Jr.’s motion for a protective and instead order that Strike 3 may depose Doe Jr.
 7 and Doe Jr. must promptly make himself available for his deposition.
 8 II.        AUTHORITY & ARGUMENT
 9
              A.        Deposing Doe Jr. Is Relevant To Defending Against Defendant’s
10                      Counterclaim For A Declaration Of Non-Infringement.

11            To obtain a declaration of non-infringement, a party must demonstrate a “real and

12 reasonable apprehension it will be subject to liability if it continues to engage in allegedly
13 infringing conduct.” Newport-Mesa Unified Sch. Dist. v. State of Cal. Dep’t of Educ., 371 F.
14 Supp. 2d 1170, 1174 (C.D. Cal. 2005) (internal quotation marks omitted). Further, the “core
15 issue” for this claim is whether the party actually infringed the copyrights in question. LHF
16 Prod., Inc. v. Koehly, 2017 WL 4767673, at *6 fn. 13 (D. Nev. 2017); see also Voltage Pictures,
17 LLC v. Blake, 2015 WL 9272880, at *3 (D. Ore. 2015) (noting defendant’s counterclaim for a
18 declaratory judgment of non-infringement hinges on his assertion that “he has not infringed on
19 Plaintiffs’ copyrights or trademarks.”).

20            Whether Defendant and/or his son infringed Strike 3’s copyrighted works is an issue that

21 will decide Defendant’s counterclaim for declaratory relief. And the best way Strike 3 can
22 determine whether Doe Jr. is the infringer is to depose him. Further, Doe Jr. admits he “rarely
23 leave[s his] house.” See Dkt. # 90, Declaration of Son of John Doe (“Doe Jr. Decl.”) ¶ 6. Surely
24
25 that the subscriber name for the IP address is Does’ first and last names, without specifying Jr. or Sr. Defendant
     and/or his counsel then could have selected either Doe to defend this case, and chose Doe Sr. given that he would be
     a more sympathetic defendant. Regardless of whether this theory proves out, the affirmative defense of abuse of
26   process was asserted by Strike 3 in its answer to Defendant’s Second Amended Counterclaims (“SACC”), and Strike
     3 has a right to test it in discovery by deposing Doe Jr., determining if he is the actual subscriber, and discovering
     who owns and operates the subscriber IP address and in what name(s) the address is registered.
                                                                                                        FOX ROTHSCHILD LLP
        STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                                  1001 FOURTH AVENUE, SUITE 4500
        FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 4                                                           SEATTLE, WA 9854
                                                                                                                       (206) 624-3600


     171719\00002\92952281.v1
                 Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 5 of 13




 1 if Doe Sr. was habitually infringing Strike 3’s works for a period of six months, Doe Jr. would be
 2 around to see it or at least have one conversation with his father regarding his infringing
 3 activities, consumption of adult films and other copyrighted works, use of BitTorrent and/or file-
 4 sharing software, daily schedule, or obtain knowledge of some other relevant point of data that
 5 could lead to the discovery of direct or circumstantial evidence of Doe Sr.’s infringement.
 6           If there were any infringing activities occurring, Doe Jr. is the ideal witness with 24/7
 7 access to the home for at least a decade. See MacCartney v. O’Dell, 2018 WL 5023947, at *2
 8 (S.D.N.Y. 2018) (“It is well-established… that the rule of discovery will be satisfied if there is

 9 ‘any possibility’ that the information sought to be obtained may be relevant to the subject matter
10 of the action.”); Liberty Mut. Ins. Co. v. Kohler Co., 2010 WL 1930270, at *1 (E.D.N.Y. 2010)
11 (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (“Relevance under Rule
12 26 ‘has been construed broadly to encompass any matter that bears on, or that reasonably could
13 lead to other matter that could bear on any issue that is or may be in the case.’”)).
14           Moreover, there are numerous omissions in Doe Jr.’s declaration that indicate there is
15 pertinent information he is withholding. For instance, he declares that he does not monitor or use
16 his father’s personal computer. Doe Jr. Decl. ¶ 4. Doe Jr. strategically omits any reference to
17 the fact that there are nearly 100 devices that are inside the home which Defendant has agreed to
18 produce for inspection. Declaration of Bryan Case (“Case Decl.”), Ex. A. Doe Jr. also never
19 denies that he infringed Strike 3’s works, perhaps to avoid a potential perjury charge. It should

20 go without saying that Strike 3 should be permitted to question Doe Jr. about the contents of his
21 declaration, these omissions and many more, including knowledge of the following areas of
22 inquiry consisting of, but not limited to:
23           •    Whether there were any residents, house guests and/or visitors who may have used
24                Defendant’s IP address during the Period of Infringement;
25           •    Whether Doe Jr. observed his father use the Internet during the Period of
26


                                                                                      FOX ROTHSCHILD LLP
       STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                 1001 FOURTH AVENUE, SUITE 4500
       FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 5                                          SEATTLE, WA 9854
                                                                                                    (206) 624-3600


     171719\00002\92952281.v1
                  Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 6 of 13




 1                 Infringement;2
 2            •    Whether Doe Jr. used the Internet during the Period of Infringement;
 3            •    Whether Defendant’s IP address was password protected during the Period of
 4                 Infringement;
 5            •    Which of the over 100 devices in the home were being used to access the Internet via
 6                 Defendant’s subscriber IP address during the Period of Infringement;3
 7            •    Whether Doe Jr. deleted any data on these devices or observed his father doing so;
 8            •    Whether there are any other devices in the home Doe Sr. may not know about and/or
 9                 failed to produce for inspection (e.g., devices personal to Doe Jr.);
10            •    All of the facts about the lawsuit Doe Sr. disclosed to Doe Jr.;
11            •    Whether Doe Sr. had a discussion with Doe Jr. over Doe Jr. infringing Strike 3’s
12                 works; and/or
13            •    Whether Doe. Sr. communicated any apprehension to Doe Jr. about Strike 3 filing a
14                 subsequent suit against Doe Sr. for copyright infringement after Strike 3 dismissed its
15                 case without prejudice.
16            Accordingly, deposing Doe Jr. will elicit testimony material to Defendant’s counterclaim
17 for a declaration of non-infringement. Strike 3 should be permitted to depose Doe Jr. on this
18 basis, alone.
19
              B.       Deposing Doe Jr. Is Relevant To Defending Against Defendant’s
20                     Counterclaim For Abuse Of Process.

21            Defendant’s counterclaim for abuse of process hinges on the allegation that Strike 3 has

22 engaged in “extortion through sham litigation.” SACC at ¶¶ 50, 51, 52, 55, 58, 61, 64, 67, 70.
23   2
      See Dkt. # 88 Declaration of J. Curtis Edmondson (“Edmondson Decl.”) ¶ 6 (conceding that whether subscriber
24   was actually using the Internet and the existence of multiple devices accessing the Internet under subscriber’s IP
     address are relevant issues).
25   3
       See fn. 2, infra. Moreover, to the extent that Edmondson’s declaration contains legal argument, it should be
     stricken. See, e.g., Edmondson Decl. ¶¶ 6, 8, and 9; King Cty. v. Rasmussen, 143 F. Supp. 2d 1225, 1227 (W.D.
26   Wash. 2001) (striking all portions of declaration that include legal argument); Murphy v. Spennato, 2013 WL
     12130006, at *3 (C.D. Cal. 2013) (noting legal argument should be set forth in legal briefs, not in counsel’s
     declaration).
                                                                                                    FOX ROTHSCHILD LLP
        STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                              1001 FOURTH AVENUE, SUITE 4500
        FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 6                                                       SEATTLE, WA 9854
                                                                                                                   (206) 624-3600


     171719\00002\92952281.v1
                Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 7 of 13




 1 However, for a case to constitute “sham litigation” it must be “objectively baseless in the sense
 2 that no reasonable litigant could realistically expect success on the merits.” Davis v. Cox, 183
 3 Wash. 2d 269, 290-91 (2015) (abrogated on other grounds) (citing BE & K Const. Co. v.
 4 N.L.R.B., 536 U.S. 516, 526 (2002)); see also Bill Johnson’s Rest., Inc. v. N.L.R.B., 461 U.S.
 5 731, 743 (noting “sham litigation by definition does not involve a bona fide grievance.”) (citation
 6 omitted).
 7            If it turns out that Doe Jr. is the actual infringer, Strike 3 cannot be found to have pursued
 8 “sham litigation” with no reasonable basis for initiating this action. Strike 3’s forensic

 9 investigation, which Defendant has assailed as supposedly being unreliable from the beginning
10 of this case, would have successfully identified the very house in which the infringing activity
11 occurred and produced the correct first and last name of the infringer. Such a discovery would
12 defeat Defendant’s abuse of process counterclaim and terminate any argument that Defendant’s
13 subscriber IP address was spoofed by a neighbor, passerby, or third party in another location, and
14 would force Defendant to admit that Strike 3’s investigation brought it straight to the infringer’s
15 doorstep. That Doe Sr. and Doe Jr. share the same first and last names possibly causing Strike 3
16 to sue the incorrect man of two identically named men amounts to nothing more than an
17 unforeseeable fluke that does not constitute an “abuse of process.”
18            Moreover, if Doe Sr. infringed Strike 3’s works and Strike 3 sued the right defendant,
19 Strike 3 obviously cannot be liable for abuse of process for suing the actual infringer of its works

20 and pursuing damages for this infringement expressly recoverable by statute.4 And, as explained
21 above, Doe Jr. likely has personal knowledge of facts that may indicate whether his father, or
22 another resident, guest or visitor, infringed Strike 3’s works. Doe Jr. has lived in the same home
23
24   4
       Even if it turns out neither Doe Sr. nor Doe Jr. infringed Strike 3’s works, there is still no abuse of process. The
     standard is not whether Strike 3 correctly identified the infringer or if Strike 3's case has merit. The standard is
25   whether Strike 3 used the legal process for an unlawful purpose, and it did not. The evidence incriminating
     Defendant at the onset of the case and the facts that have come to light during litigation have indicated it is not only
26   plausible but, in fact, probable that the infringement occurred in this household. Clearly then, Strike 3 had a good
     faith basis to file suit against Defendant and pursue damages related to this infringement.

                                                                                                      FOX ROTHSCHILD LLP
         STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                               1001 FOURTH AVENUE, SUITE 4500
         FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 7                                                        SEATTLE, WA 9854
                                                                                                                    (206) 624-3600


     171719\00002\92952281.v1
               Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 8 of 13




 1 as his father for what appears to be at least a decade during which he has been out of work (Dkt.
 2 # 90 Doe Jr. Decl. ¶ 6) and can presumptively testify to his father’s schedule, interests, and
 3 discussions with him regarding this case, and offer valuable insight into the nearly 100 computer
 4 devices he and his father have in their home. Further, Doe Jr., being home all day with nothing
 5 to do but tinker with the Internet, probably has full access to these devices and has personal
 6 knowledge of what may or may not have been deleted from them, who used them during the
 7 Period of Infringement, when any may have been given away or destroyed, and for what
 8 purpose(s) the computers were used.

 9           All of the foregoing information cannot be obtained from the devices themselves, which
10 Doe Sr. has had months from the inception of this suit to doctor, or from Doe Sr. who is
11 obviously biased in this case (and who may not be aware that his son was infringing Strike 3’s
12 works in his name on a device unknown to him and not produced in discovery). Accordingly,
13 deposing Doe Jr. will permit Strike 3 to discover facts and data relevant to Defendant’s baseless
14 abuse of process counterclaim. For this reason alone, the Court should order that Strike 3 is
15 permitted to depose Doe Jr.
16
             C.      Deposing Doe Jr. Is Relevant To Proving Strike 3’s Affirmative Defenses For
17                   Unclean Hands, Lack Of Causation, And Defendant’s Abuse Of Process.

18           “It is well settled that a party with unclean hands cannot recover in equity.” Miller v.

19 Paul M. Wolff Co., 178 Wash. App, 957, 965 (2014). Yet, that is exactly what Defendant seeks

20 to do in obtaining the equitable relief of a declaration of non-infringement. The issues of
21 whether Doe Sr. and/or Doe Jr. infringed Strike 3’s works and to what extent Doe Sr. knew or
22 had reason to know of the infringement are issues to which Doe Jr. can testify and are clearly
23 relevant to establishing that Doe Sr. has unclean hands in either infringing Strike 3’s works or
24 contributing to and/or covering up his son’s infringement.
25           Additionally, whether Doe Jr. infringed Strike 3’s works is pertinent to the issue of who

26 caused his father’s damages. If Doe Jr. is the infringer, he triggered this litigation and must
     shoulder the blame for Doe Sr. having to defend it.
                                                                                      FOX ROTHSCHILD LLP
       STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                 1001 FOURTH AVENUE, SUITE 4500
       FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 8                                          SEATTLE, WA 9854
                                                                                                    (206) 624-3600


     171719\00002\92952281.v1
               Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 9 of 13




 1           Finally, Doe Jr.’s deposition is crucial to establishing whether Doe Sr. and/or his counsel
 2 engaged in any abuse of process. If Doe Jr. is the infringer and the name of the IP address
 3 subscriber does not specify Sr. or Jr., it is not inconceivable that Doe Sr. volunteered to be the
 4 defendant in this action to protect his son upon his own volition and/or through the
 5 encouragement of counsel. If such an arrangement occurred, Doe Jr. may have knowledge of
 6 this or, at a minimum, be able to testify to facts that would make such a theory more or less
 7 probable (e.g., the communications Doe Sr. and his son had about the case, whether Doe Sr.
 8 learned of his son’s infringing behavior, whether Doe Jr. was actually served process or viewed

 9 the subpoena, and whether Doe Sr. has covered for his son before to shield him from liability).
10           Accordingly, deposing Doe Jr. will generate testimony relevant to multiple of Strike 3’s
11 affirmative defenses. The relevancy Doe Jr.’s deposition has to Strike 3’s affirmative defenses is
12 another independent ground for the Court to deny Doe Jr.’s motion and order that he appear for a
13 deposition.
14           D.      Deposing Doe Jr. Will Not Impose An Undue Burden.
15           Doe Jr. baldy concludes that deposing him for one day constitutes discovery that is not
16 proportional to the needs of the case because “his testimony has no other significance to the
17 pending counterclaims against Plaintiff.” Dkt. # 86, Motion at p. 7. For the reasons stated
18 above, this contention is utterly baseless. Doe Jr. is the principal third party witness in this
19 case! His testimony is critical to Strike 3’s defense against each of Defendant’s counterclaims

20 and three of Strike 3’s affirmative defenses.
21           Nonetheless, the Motion bemoans the fact that the deposition will be “unduly
22 burdensome and oppressive” because “the requested documents [sic] are neither relevant nor
23 proportional to the issues of the litigation” and the 30-mile drive from Auburn to Seattle to speak
24 with “strangers” for a few hours about an action to which Doe Jr. is not a party will be
25 “crippling.” This is just hyperbole and excuses, and Strike 3 has strived to ensure this process is
26 as painless as possible. For instance, there are no document requests. See Dkt # 89, Declaration


                                                                                     FOX ROTHSCHILD LLP
       STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                1001 FOURTH AVENUE, SUITE 4500
       FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 9                                         SEATTLE, WA 9854
                                                                                                   (206) 624-3600


     171719\00002\92952281.v1
               Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 10 of 13




 1 of John Doe (“Doe Sr.”) Decl. ¶ 7, Ex. 1. Additionally, Strike 3 elected to take the deposition by
 2 stenography only, and will not require Doe Jr. to be videotaped. Also, if Doe Jr. is concerned
 3 about driving, Strike 3 has no objection if Doe Sr. or anyone else with whom Doe Jr. feels
 4 comfortable drives Doe Jr. to the deposition. Strike 3 also has no objection to Doe Jr. taking
 5 multiple breaks during the deposition if needed, dividing the deposition onto multiple days, or to
 6 Doe Jr. having a support person, licensed medical professional, or counselor present at the
 7 deposition provided that he or she does not disrupt the examination.
 8            But anxiety, alone, cannot be a reason for shielding a party from deposition. Fanelli v.
 9 Centenary Coll., 211 F.R.D. 268, 271 (D.N.J. 2002) (denying protective order despite note from
10 plaintiff’s psychiatrist that a videotaped deposition would increase her anxiety). “Lawsuits, by
11 their very nature of involving dispute resolution, create varying degrees of anxiety in even those
12 who enjoy excellent mental health.” Id. “Indeed, anyone who has experienced being deposed
13 could reasonably say that the deposition itself creates a certain amount of anxiety.” Id. See also
14 Pac. Marine Ctr., Inc. v. Silva, 2010 WL 2754351, at *2 (E.D. Cal. 2010) (denying protective
15 order despite plaintiff’s diagnosis with posttraumatic stress syndrome, anxiety, and depression).5
16            Notwithstanding this, Strike 3 dismissed its claim against Defendant on August 24, 2018
17 (Dkt. # 53), over eight months ago, and even offered to dismiss any claims it may have against
18 Defendant’s son and any other family member in exchange for a mutual release. Defendant,
19 however, has elected to press forward and has aggressively litigated this case despite his and his

20 son’s complaints of purported stress and anxiety. If Defendant wishes to prosecute claims
21 against Strike 3, he should be prepared to produce all relevant witnesses which includes his son
22 who lives under the same roof as Defendant 24/7, has access to the same devices as Defendant,
23
     5
24     Doe Jr. has failed to provide a shred of medical evidence corroborating his claims and does not even declare that
     he has been diagnosed with anxiety or any medical condition. Doe Jr. Decl. ¶¶ 5-6. Accordingly, the Motion utterly
     fails to even raise the issue of whether Doe Jr. should be exempt from deposition because of some purported serious
25
     ailment or indicate any specific harm Doe Jr. will allegedly suffer beyond “extreme anxiety,” and instead simply
     speculates that Strike 3’s sole purpose is to harass and embarrass Doe Jr. Motion at 7; See also Dkt. # 76 at 4. And
26   even if such evidence was presented, it hardly warrants the “extraordinary measure” of an outright cancellation of
     the deposition Jennings v. Family Mgmt., 201 F.R.D. 272 (D.C. 2001) (citing Salter v. Upjohn Co., 593 F. 2d 649,
     651 (5th Cir. 1979)) (other citations omitted).
                                                                                                    FOX ROTHSCHILD LLP
        STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                              1001 FOURTH AVENUE, SUITE 4500
        FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 10                                                      SEATTLE, WA 9854
                                                                                                                   (206) 624-3600


     171719\00002\92952281.v1
              Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 11 of 13




 1 and has information relevant to this dispute. Strike 3 cannot be expected to temper its discovery
 2 efforts because Defendant and his son are stressed out over prosecuting their counterclaims.
 3           E.      An Award Of Attorney’s Fees Is Unwarranted.
 4           The Federal Rules of Civil Procedure (“F.R.C.P.”) 37(a)(5)(A)(ii)(iii) instructs that a
 5 court must not award a movant’s expenses and fees if the opposing party’s response or objection
 6 was substantially justified or if other circumstances make such an award unjust. “[W]hether the
 7 resistance [is] ‘substantially justified’… to our knowledge [] has never been described as
 8 meaning ‘justified to a high degree.’” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Rather,

 9 substantial justification exists “if there is a genuine dispute or if reasonable people could differ as
10 to the appropriateness of the contested action.” Id. (internal quotation marks omitted).
11           For the reasons stated above, Strike 3’s opposition to Doe Jr.’s Motion—insofar as it
12 seeks a protective order—is not only substantially justified but also meritorious. Doe Jr. is a
13 principal witness in this case who has either infringed Strike 3’s works or has information that
14 incriminates his father, the Defendant. If Strike 3’s counsel did not seek his deposition, it would
15 amount to malpractice.
16           F.      Defendant’s Motion To Quash Based On Improper Service Is Moot.
17           Finally, with respect to Defendant’s motion to quash, that point is moot. Defendant
18 argues that Strike 3’s subpoena should be quashed on the bases that Strike 3: (a) failed to
19 personally serve Doe Jr.; and (b) failed to tender any witness fees. Motion at 5-6. Strike 3 does

20 not dispute that service was improper or that fees were not tendered. Accordingly, Strike 3 will
21 reissue its subpoena and requests this Court order that Doe Jr. make himself available to accept
22 service, or require that his counsel accept service. Strike 3 has been attempting to perfect service
23 and tender Doe Jr.’s witness fee for over a week now, without any success. Case Decl. ¶ 3.
24 These games must come to an end.
25
26


                                                                                      FOX ROTHSCHILD LLP
       STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                 1001 FOURTH AVENUE, SUITE 4500
       FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 11                                         SEATTLE, WA 9854
                                                                                                    (206) 624-3600


     171719\00002\92952281.v1
              Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 12 of 13




 1 III.      CONCLUSION
 2           For the foregoing reasons, Doe Jr.’s Motion for a Protective Order should be denied and
 3 his Motion to Quash is moot. Strike 3 respectfully requests that the Court issue an order
 4 authorizing Strike 3 to depose Doe Jr. and requiring Doe Jr. and/or his counsel to accept service
 5 of a deposition subpoena. Strike 3 further requests the Court order that Doe Jr. be made
 6 available for deposition in Seattle.
 7
 8           DATED this 1st day of April, 2019.
 9
                                                  FOX ROTHSCHILD LLP
10
11                                                s/ Bryan J. Case
                                                  Bryan J. Case, WSBA #41781
12                                                Lincoln D. Bandlow, admitted Pro Hac Vice
                                                  (CSBA #170449)
13
                                                  Attorneys for Plaintiff
14
15
16
17
18
19

20
21
22
23
24
25
26


                                                                                   FOX ROTHSCHILD LLP
       STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                              1001 FOURTH AVENUE, SUITE 4500
       FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 12                                      SEATTLE, WA 9854
                                                                                                 (206) 624-3600


     171719\00002\92952281.v1
              Case 2:17-cv-01731-TSZ Document 92 Filed 04/01/19 Page 13 of 13




 1                                    CERTIFICATE OF SERVICE
             I hereby certify that I am a secretary at the law firm of Fox Rothschild, LLP in Seattle,
 2
     WA. I am a U.S. citizen over the age of eighteen years and not a party to the within cause. On
 3
     the date shown below, I caused to be served a true and correct copy of the foregoing on counsel
 4
     of records as follows:
 5
 6
              J. Curtis Edmondson, WSBA #43795                                 Via CM/ECF
 7            399 NE John Olsen Avenue                                         Via U.S. Mail
              Hillsboro, OR 97124                                              Via Messenger Delivery
 8            Telephone: (503) 336-3749                                        Via Overnight Courier
 9            Email: jcedmondson@edmolaw.com                                   Via Facsimile

10
              Adrienne McEntee, WSBA #34061
11            Beth E. Terrell, WSBA #26759                                     Via CM/ECF
              TERRELL MARSHALL LAW GROUP PLLC                                  Via U.S. Mail
12            936 N 34th Street, Ste. 300                                      Via Messenger Delivery
13            Seattle, WA 98103-8869                                           Via Overnight Courier
              Ph: 206-816-6603                                                 Via Facsimile
14            Fax: 206-350-3528
              Email: amcentee@terrellmarshall.com;
15            bterrell@terrellmarshall.com
16
17           DATED this 1st day of April, 2019.
18
19                                                 Courtney R. Tracy
20
21
22
23
24
25
26


                                                                                      FOX ROTHSCHILD LLP
       STRIKE 3’S OPPOSITION TO MOTION TO QUASH AND                                 1001 FOURTH AVENUE, SUITE 4500
       FOR A PROTECTIVE ORDER - (2:17-CV-01731-TSZ) - 13                                         SEATTLE, WA 9854
                                                                                                    (206) 624-3600


     171719\00002\92952281.v1
